Case 9:18-cv-80176-BB Document 644 Entered on FLSD Docket 03/16/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                  CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense
   Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

        MOTION TO EXTEND DEMONSTRATIVE/SUMMARY EXHIBIT DEADLINE

          Plaintiffs request the Court extend the deadline to exchange Demonstrative/Summary

  Exhibits from March 22, 2021 to April 30, 2021 and in support, say as follows:

          Trial in this action is currently specially set for June 1, 2020. The current deadline to

  exchange Demonstrative/Summary Exhibits is set for March 22, 2021.

          That said, identifying and coordinating with trial graphic consultants and testifying experts

  during the COVID-19 pandemic has proved challenging due to the current remote work situation.

  More time to work on these exhibits would help Plaintiffs better simplify the issues in the case,

  including demonstratives that could help explain the technical complexities of the technology and

  property at issue in this case.

          In addition, two of the members of Plaintiffs’ trial team have significant professional

  commitments next week. Vel Freedman is lead counsel in a two-day AAA arbitration hearing,

  styled OJ Commerce LLC v. Amazon Services LLC, starting on March 24 that requires significant

  preparation between now and the start of arbitration and Andrew Brenner is lead counsel in a




                                                   1
Case 9:18-cv-80176-BB Document 644 Entered on FLSD Docket 03/16/2021 Page 2 of 3




  JAMS Arbitration, styled Boies Schiller Flexner, LLP. V. David Metalonis, which is set for a one-

  week Final Hearing from March 22nd through March 26th.

         Finally, Mr. Freedman is also preparing for the Passover Holiday which begins on the

  evening of March 27. This holiday requires significant preparation, as well as imposes additional

  administrative hurdles, in part because it is also the first-time counsel will have the opportunity to

  spend time with certain family members, who have been quarantining over the past year.

         For these reasons, Plaintiffs respectfully request that the Court enter an order extending the

  deadline to exchange Demonstrative/Summary Exhibits from March 22, 2021 to April 30, 2021.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who state that they are prepared to meet the deadline, but take no position on

  the request for extension.


                                                     Respectfully submitted,
  Dated: March 16, 2021
                                                     By: /s/ Velvel Devin Freedman
                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500 Miami, Florida 33131
                                                     vel@rcfllp.com

                                                     Kyle W. Roche, Esq.
                                                     Joseph M. Delich
                                                     ROCHE FREEDMAN LLP
                                                     99 Park Avenue, 19th Floor
                                                     New York, New York 10016
                                                     kyle@rcfllp.com
                                                     jdelich@rcfllp.com




                                                    2
Case 9:18-cv-80176-BB Document 644 Entered on FLSD Docket 03/16/2021 Page 3 of 3




                                        Andrew S. Brenner, Esq.
                                        BOIES SCHILLER FLEXNER LLP
                                        100 SE 2nd Street, Suite 2800
                                        Miami, Florida 33131
                                        abrenner@bsfllp.com


                                        Counsel to Plaintiffs Ira Kleiman as
                                        Personal Representative of the Estate of
                                        David Kleiman and W&K Info Defense
                                        Research, LLC.




                                       3
